Appellant was convicted in the Criminal District Court of Williamson County of the offense of manufacturing intoxicating liquor, and his punishment fixed at confinement in the penitentiary for one year.
The record is before us without statement of facts or bills of exception. The indictment charges the unlawful manufacture of spirituous liquor capable of producing intoxication, in form frequently held sufficient by this court. The motion to quash said indictment was properly overruled. The charge of the court submitted the offense in appropriate terms.
No error appearing in the record, the judgment will be affirmed.
Affirmed.